Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
On line 4, “and” should be inserted between “acetate,” and “glucose”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 recites the limitation "said ultrafiltration dialysis fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, "said ultrafiltration dialysis fluid" is considered fluid produced in the evaporator bag.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US Patent No. 6,579,265 B1 to Kihara et al. (hereinafter “Kihara” ).
Regarding claim 1, Kihara discloses a dialysis device (an artificial kidney 1) comprising a dialysis   	 circuit for providing dialysis fluid (circuit with a dialysis source-fluid bag 13 and a filtration device 6) and for returning purified fluid to the dialysis circuit (distilled water from a water storage chamber 7C is supplied to the dialysis circuit), and an evaporator/condenser device (a circulatory system 3 outside the body), which comprises:
an evaporator bag (a heating chamber 7A arranged for fluid evaporation) for receiving dialysis fluid (corresponding to an initial urine, i.e. a water fraction containing waste materials) from the dialysis circuit (extracted as a filtrate from the filtration device 6) and for evaporation thereof for producing steam (see column 4, line 66-  column  5, line 5); and a condenser bag (a condensation device 78) for receiving said steam produced in the evaporation bag and condensing the steam for producing pure water in said condenser bag for returning to said dialysis circuit (where the evaporated water fraction is condensed and cooled to a predetermined temperature, and transferred to the distilled water storage chamber 7C, where the distilled water which is recovered accumulates to be reused in the dialysis process), further comprising: a drain bag (an excretion bag 9 connected to the hating chamber 7A) for receiving a concentrated ultrafiltration fluid produced in the evaporator bag (in which waste materials have been concentrated, to be discharged)(See column 4, line 38 -column 5, line 28; column 7, line 43 - column 8, line 18; fig.1).
	Regarding claim 2, the recitation of “said evaporation and said condensing takes place at a subatmospheric pressure between 30 and 70 mmHg” is an intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed 
	Regarding claim 3, Kihara teaches that pure water or distilled water is conditioned by a concentrate fluid from the dialysis source-fluid bag 13 wherein the concentrated fluid or dialysis source-fluid comprises well-known components of sodium ions, potassium ions, calcium ions, magnesium ions, chloride ions, bicarbonate ions, acetate or glucose (see column 5, lines 19-35).
	Regarding claim 4, recitation of “said evaporator/condenser device” is operated batchwise, so that a predetermined amount of dialysis fluid is evaporated and condensed in a single step” is an intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 5, Kihara teaches a hemofiltration dialysis circuit comprising a hemofilter (6) providing the dialysis fluid and wherein the pure water, conditioned with concentrated fluid from dialysis source bag (13), is provided as postdilution or predilution.  Recitation of “postdilution or predilution” is an intended use.
	Regarding claim 7, Kihara teaches that pure water drained to a drain bag (9).  Recitation of “concentrated at least five times, such as eight times or ten times” is an intended use of the apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, the recitation of “said evaporation and said condensation takes place at substantially the same pressure” is an intended use of the apparatus.  It has been .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kihara as applied to claim 1 above, and further in view of German Patent No. 1964734 (Lorenzen).
Kihara teaches a dialysis device comprising a dialysis circuit as described above.
Claim 6 differs from the device of Kihara in reciting a peritoneal dialysis circuit.  
Lorenzen teaches a dialysis device comprising peritoneal dialysis circuit (see Figure 1) with evaporator and condenser (see Figure 2).
It would have been obvious to a person of ordinary skill in the art to modify the device of Kihara to convert from hemofiltration dialysis circuit to peritoneal dialysis circuit for the specific purpose of peritoneal dialysis since such conversion is well-known in the art of dialysis as an alternative dialysis system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
2/24/22